Citation Nr: 0430317	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  96-00 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a compensable rating for a nondisfiguring, 
residual, traumatic scar of the lower lip.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from September 6, 1957 
to November 18, 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) that denied 
appellant's request for a compensable rating for service-
connected scar on the lower lip.

The Board remanded the case for further development in June 
1997.  This matter was thereafter the subject of a 
development memo in July 2002, and an additional remand in 
November 2003.  The requested development has been 
accomplished, and the file has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  A rating decision of January 1980 granted service 
connection for a non-disfiguring scar of the lower lip, and 
assigned a rating of 0 percent (noncompensable).  The scar 
was the residual of an in-service injury which had required 
some sutures.  It has been described as nondisfiguring.

2.  Appellant has a one and one-half inch scar on the lower 
lip that is not currently painful and does not currently 
cause limitation of motion or function of the mouth or jaw.  
It is not moderately disfiguring according to the medical 
evidence on file.

3.  Appellant's scar does not exhibit at least one of 
following characteristics of disfigurement:  (1) scar at 
least 5 inches in length, (2) scar at least one-quarter of an 
inch wide, (3) scar depressed or elevated on palpation, (4) 
scar adherent to underlying tissue, (5) surrounding skin 
hypo- or hyper- pigmented, (6) surrounding skin abnormal in 
texture, (7) underlying soft tissue missing, or (8) skin 
indurated and inflexible.

4.  Appellant's scar does not present visible or palpable 
tissue loss and either gross distortion or asymmetry of at 
least one feature or paired set of features. 


CONCLUSION OF LAW

Schedular criteria for a compensable rating for a 
nondisfiguring, residual, traumatic scar of the lower lip 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.118, 
Diagnostic Code 7800 (2002-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating was received in April 1995.  The 
original rating decision of February 1996, the Statement of 
the Case (SOC) in April 1996, and Supplemental Statements of 
the Case (SSOC) in April 2002 and May 2004 all listed the 
evidence on file that had been considered in formulation of 
the decision.  RO sent appellant a VCAA duty-to-assist letter 
in February 2002, after enactment of the VCAA and during the 
pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the current severity of his 
symptoms, and the case has been remanded to RO on two 
occasions for further development.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical record is on file, although it is 
partially illegible due to fire and water damage.  In October 
1957 appellant had a traumatic injury to the lower that 
required sutures, but the record does not record any 
complications.  

In July 1979, appellant submitted a claim for service 
connection for head injuries (face and mouth).  He received a 
VA medical examination in December 1979 that showed a well-
healed scar on the lower lip.  Appellant was granted service 
connection, non-compensable, for a non-disfiguring scar of 
the lower lip by a rating decision of January 1980.  

The record reveals applications to reopen over the years.  
Re-examinations failed to reveal disfigurement, tenderness, 
or other compensable pathology.

Appellant filed the instant request for reevaluation of his 
disability in April 1995.

Appellant underwent a VA medical examination in January 1996.  
Appellant reported that he had suffered lip trauma by being 
beaten by fellow soldiers in 1957.  Appellant complained of 
problems with mastication with frequent self-bites, and of 
numbness of the tongue.  On examination, appellant displayed 
a 4-cm linear scar on the outer lip and several transverse 
scars almost 5-cm long on the inner lip.  The scars were 
described as soft in texture and whitish in color, with a 
mild depression on the left lower lip forming a bulging area.  

The file contains three black-and-white photographs, two of 
which depict appellant's outer lower lip and one of which 
depicts appellant's inner lower lip.  The photographs of the 
outer lip demonstrate a small semicircular scar.  The 
photograph of the inner lip does not depict a significant 
scar.

In June 1997, the Board remanded the file to RO for 
clarification of the January 1996 VA medical examination, or 
a new examination if necessary.

Treatment records from San Juan VA Medical Center (VAMC) from 
December 1996 to November 2002 show that appellant received 
inpatient and outpatient treatment for a number of 
psychiatric and medical conditions, but there is no 
indication of complaint regarding the lower lip or treatment 
for the lower lip. 

Appellant was scheduled for a VA medical examination in March 
2002 but failed to report.

There was development by Board Memo in July 2002.  The Board 
once again 
remanded the case to RO in November 2003, the Board having 
recently lost the 
authority to conduct development of a claim under the 
precedent of Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  
The remand instructed RO to afford appellant a new VA medical 
examination and 
readjudicate the evidence in the file, including evidence in 
the file not previously 
considered by RO.

Appellant submitted a letter in January 2004 stating that he 
was mentally disturbed by the scar on his lip.  Appellant 
stated that he did not like to leave his house, because 
people saw the scar and assumed that appellant was a 
troublemaker.  Appellant stated that the scar on the lip had 
damaged his appearance and mutilated his face, and that the 
scars inside the mouth made him reluctant to laugh.  
Appellant stated that he was very self-conscious about the 
effect that the scar had on his looks.  

Appellant had a VA medical examination in March 2004.  The 
examiner reviewed the C-file and the computerized treatment 
file prior to the examination.  Appellant related that he 
sustained a laceration of the lower lip in service, when 
several other soldiers assaulted him.  Appellant complained 
of current masticatory problems, to include frequently biting 
his tongue while chewing.  Appellant was noted to have a 
nondisfiguring and well-healed scar over the left side of the 
midline of the lower lip, approximately one and one-half 
inches long.  The scar was slightly depressed when the skin 
was stretched in opposite directions above and below.  There 
was no evidence of scarring inside the mouth.  Appellant was 
able to open his mouth wide and perform lateral movements of 
the lower jaw, both without difficulty.  Appellant was noted 
to have several missing teeth and several other eroded teeth, 
which appellant stated were extracted over the years since 
his discharge.  The examiner opined that poor occlusion with 
difficult mastication could explain why appellant frequently 
bites his tongue.  

The scar, on examination, was a linear scar, not too 
noticeable, approximately one and one-half inches long, of 
concave shape with the concavity upward.  The scar was not 
disfiguring, and was not painful or tender on palpation.  
There was no evidence of adherence to underlying tissue.  The 
texture of the skin next to the scar was normal.  The scar 
was not unstable.  The scar was slightly depressed, but this 
was only visible when the skin overlying the scar was 
stretched.  The scar was superficial and not deep.  There was 
no evidence of inflammation, edema, or keloid formation.  The 
scar was basically the same color as the adjacent skin.  The 
scar did not cause any facial asymmetry or distortion of the 
lips.  There was no evident area of induration or 
inflexibility in the scar area.  There was no limitation of 
motion or limitation of function caused by the scar.  
Diagnosis was: traumatic scar below the lower lip on the 
midline, not disfiguring.

Appellant had a VA dental and oral examination in April 2004.  
The examiner reviewed the medical record and noted that 
appellant had received two sutures in the lip in October 
1957, but appellant appeared to be healing nicely prior to 
his discharge from service.  On examination, appellant was 
observed to have no functional impairment due to loss of 
motion or loss of masticatory function.  Appellant was 
observed to have 12 missing teeth, replaceable by prosthesis.  
There was no disabling limitation of motion of the mandible.  
There was a slight scar, 30-cm long, below the lower lip, 
which was not disfiguring and had no effect on masticatory 
function.  Diagnosis was: (1) nonvital pop on tooth # 9 
secondary to pulpal necrosis, completely unrelated to lower 
lip scar; (2) fractured tooth #21, hopeless prognosis, 
completely unrelated to lower lip scar; (3) slight residual 
scar below the lower lip, not disfiguring.


III.  Analysis

Disability ratings are determined by the diagnostic codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, while regulations require review of the 
entire recorded history by the adjudicator to ensure a more 
accurate evaluation, they do not give past medical reports 
precedence over the current medical findings; where an 
increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).  The 
statute implicitly contains the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate a claimant for the actual 
impairment of his earning capacity and would constitute 
"pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  
However, if a veteran has separate and distinct 
manifestations relating to the same injury, he should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

The rating for skin disorders was altered effective August 
2002.  Since the appeal period began prior to that date, both 
old and new rating criteria apply to the case.  They will be 
considered for the period (before and on and after August 30, 
2002) during which they were in effect.

Under the old criteria disfiguring scars of the head, face, 
and neck are rated noncompensably disabling where slight.  A 
10 percent rating is warranted where the facial scarring that 
is moderate and disfiguring.  Tender and painful superficial 
scarring also warrants a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7804 (2002).

Disabilities of the skin are currently rated under 38 C.F.R. 
§ 4.118 (Schedule of Ratings - Skin).  These are new 
"criteria."  For the purposes of evaluation under this 
section, the eight characteristics of "disfigurement" are: 
(1) scar at least 5 inches in length, (2) scar at least one-
quarter of an inch wide, (3) surface contour of scar 
depressed or elevated on palpation, (4) scar adherent to 
underlying tissue, (5) surrounding skin hypo- or hyper- 
pigmented, (6) surrounding skin abnormal in texture, (7) 
underlying soft tissue missing, or (8) skin indurated and 
inflexible.  38 C.F.R.§ 4.118, Diagnostic Code 7800, Note 
(2004).

Under the "new" Diagnostic Code 7800, a compensable rating 
(10 percent) requires at least one of the eight disfiguring 
characteristics listed above.  A rating of 30 percent 
requires two or three of the disfiguring characteristics 
listed above, or visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features.  A rating of 50 percent under this diagnostic code 
requires four or five of the disfiguring characteristics 
listed above, or visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features.  A rating of 80 percent under this diagnostic 
code requires six or more of the disfiguring characteristics 
listed above, or visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features of 
paired sets of features.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2004).

Applying the new criteria of Diagnostic Code 7800 to 
appellant's symptoms as detailed in the most recent VA 
medical examinations, the Board finds that the disability 
more closely approximates the current noncompensable rating.  
There is no evidence of visible or palpable tissue loss, 
there is not gross distortion of asymmetry of any features, 
and appellant does not exhibit a single one of the eight 
disfiguring characteristics listed in the rating criteria.  
There is accordingly no basis on which to grant a compensable 
rating for this scar.  Further, with regard to the old 
criteria, there is no description of the scar which shows 
moderate disfigurement and it is not demonstrated to be 
tender under the old criteria.  Codes 7800, 7804.

The Board notes that one of the disfiguring characteristics 
under the new criteria is "surface contour depressed or 
elevated on palpation" and notes also that the VA medical 
examiner in March 2004 stated that the scar is slightly 
depressed when the skin above and below is stretched in 
opposite directions.  However, stretching of the skin above 
and below the scar is not the same as palpation of the scar, 
and the Board finds that none of the eight disfiguring 
characteristics is present in this case.  

Finally, there are no other residuals that warrant a 
compensable rating.  It is not shown that there is any dental 
or oral problem due to the injury and residual scarring.  
There is no speech impairment shown, and it is not otherwise 
shown that there dental residuals that should be rated as 
part of this disorder.

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Functional loss 
due to pain is to be rated at the same level as functional 
loss when flexion is impeded.  Schafrath, at 592.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40 (2004).

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  In this 
case, appellant's disability is currently rated under 
Diagnostic Code 7800.  This diagnostic code, in and of 
itself, is not predicated on limitation of range of motion, 
so the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
Also, several VA medical examinations have stated that the 
scar does not cause limitation of motion, and that appellant 
does not exhibit pain from the scar on examination.  A 
separate rating for pain and fatigability is accordingly not 
appropriate. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization.  VA medical 
records show that appellant has a number of conditions that 
cause marked interference with employment besides the facial 
scar, and there is no evidence that the facial scar, in and 
of itself, causes marked interference with employability 
beyond that presumed to be adequately compensated by the 
rating schedule.  Extraschedular rating is accordingly not 
appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application and a rating at the higher rate is not 
warranted.


ORDER

A compensable disability rating for a nondisfiguring, 
residual, traumatic scar of the lower lip is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



